Citation Nr: 1626137	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right index fingertip amputation.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis prior to September 3, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1986 to November 1988 and April 1990 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss, allergic rhinitis, and a right index fingertip amputation, effective May 1, 2012-the date following the Veteran's discharge from service.  He was assigned noncompensable evaluations for all three of those disabilities and he timely appealed the assigned disability evaluations.  

During the appeal, in a March 2014 rating decision, the AOJ increased the assigned disability evaluation for the right index fingertip amputation to 10 percent disabling, effective May 1, 2012.  Additionally, in an October 2015 rating decision, the AOJ increased the assigned disability evaluation for the allergic rhinitis to 10 percent, effective September 3, 2015.  The Board has recharacterized the issues on appeal in order to comport with those awards of benefits.  As the highest possible ratings for these disabilities have not been assigned, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran and his spouse testified at a Board video conference hearing before the undersigned Veterans Law Judge in April 2015; a transcript of that hearing is associated with the electronic claims file.  The Board notes that the Veterans Law Judge who conducted the April 2015 hearing is no longer with the Board.  The Veteran was notified in an April 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  That same month, the Veteran indicated that he did not want another hearing.  As such, the Board may proceed on the appeal.

In June 2015, the Board remanded the claims for further development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's right index fingertip amputation is through the middle phalanx; residuals of the right index fingertip amputation include no more than a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and a non-tender small scar. 

2.  Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear.

3.  For the period prior to September 3, 2015, the service-connected allergic rhinitis was manifested by mild symptoms without obstruction of the nasal passages or polyps.

4.  For the period beginning September 3, 2015, the service-connected allergic rhinitis has been manifested by greater than 50 percent obstruction of the nasal passages on both sides, but without polyps.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the right index finger amputation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5229-5153 (2015).

2.  The criteria for an initial compensable disability evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

3.  For the period prior to September 3, 2015, the criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

4.  For the period beginning September 3, 2015, the criteria for an initial disability rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in June 2015 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected right index fingertip amputation, bilateral hearing loss, and allergic rhinitis disabilities.  The Board also instructed the AOJ to obtain any ongoing private and VA treatment records.  

In September 2015, the AOJ provided the Veteran with VA examinations for his service-connected right index fingertip amputation, bilateral hearing loss, and allergic rhinitis disabilities.  The examination reports included all findings requested by the Board.  The AOJ also obtained updated VA treatment records.  As will be discussed in more detail below, the AOJ also attempted to obtain the private treatment records identified by the Veteran.  Although the identified treatment records could not be obtained, the AOJ properly documented its unsuccessful attempts to obtain these records in the claims file and notified the Veteran of such so that he could attempt to obtain these records on his own behalf.  The AOJ readjudicated the Veteran's claims in a October 2015 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in November 2011.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, all identified and obtainable post-service private treatment records, and lay statements have been associated with the record.  

As noted above, in August 2015, the Veteran submitted a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, for C.C.M.H. The Veteran did not indicate the dates of treatment or the disabilities he was treated for at this facility.  However, in his August 2013 VA examination for allergic rhinitis, the Veteran reported that he was followed by a primary care physician at this facility.  On August 13, 2015, the AOJ requested copies of treatment records from this facility and notified the Veteran of the request.  The AOJ did not receive a response within seven days.  On August 20, 2015, the AOJ again requested copies of treatment records from this facility.  The AOJ did not receive a response within seven days.  On August 26, 2015, the Private Medical Records Retrieval Center rejected the AOJ's request for medical records retrieval, as the request did not meet the criteria for action under the program guideline because it was missing a signature.  It was noted that the request had to be worked via the traditional process.  On August 27, 2015, the AOJ made a final request for copies of treatment records from this facility and notified the Veteran of the request.  In a September 2015 report of contact, the AOJ indicated that it was closing out the request for records from this facility, as it had not received any response.  

The Veteran and his representative did not respond to any of this correspondence, and they have not provided any additional medical evidence in support of the claims.  As the Veteran has not provided any further information to aid VA in obtaining these outstanding private treatment records, the Board finds that further development attempts regarding these treatment records would be futile.  

With respect to the claim for an initial increased evaluation for right index fingertip amputation, during the appeal period, the Veteran was afforded VA examinations in December 2011, August 2013, and September 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial increased disability evaluation for right index fingertip amputation, there is no additional evidence which needs to be obtained. 

With respect to the claim for an initial compensable disability evaluation for bilateral hearing loss, during the appeal period, the Veteran was afforded VA audiological examinations in November 2011, October 2013, and September 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial compensable disability evaluation for bilateral hearing loss, there is no additional evidence which needs to be obtained. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Moreover, neither the Veteran nor his accredited representative has asserted that there is any deficiency in his VA examinations.    

With respect to the claim for an initial increased evaluation for allergic rhinitis, during the appeal period, the Veteran was afforded VA examinations in December 2011, August 2013, and September 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial disability evaluation for allergic rhinitis, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Right Index Fingertip Amputation

The Veteran is currently in receipt of a 10 percent rating for a right fingertip amputation.   Specifically, in an July 2012 rating decision, the AOJ granted service connection for a right index fingertip amputation and assigned a noncompensable rating, effective May 1, 2012.  In a March 2014 decision, the Decision Review Officer (DRO) increased the disability rating for the right fingertip amputation disability to 10 percent, effective from May 1, 2012.  In the March 2014 decision, the DRO also granted a separate noncompensable evaluation for a scar associated with the right dorsal index finger, effective May 1, 2012.

The Veteran's right index fingertip amputation disability is currently rated pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Codes 5229-5153.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5229 (limitation of motion of the index or long finger), the maximum 10 percent rating is warranted where there is limitation of motion with a gap of one inch (2.5 centimeters (cm)) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

Diagnostic Code 5153 (index finger, amputation of) provides that when there has been metacarpal resection of the index finger, with more than half the bone lost, a 30 percent rating is assigned for the dominant or major hand.  As the Veteran is right handed, the service-connected finger disability involves the dominant hand.  A 20 percent rating is assigned when there is no metacarpal resection, and the amputation was at the proximal interphalangeal joint or proximal thereto.  A 10 percent rating  is assigned for amputation through the long phalanx or at the distal joint.  38 C.F.R. § 4.71a, DC 5153.

All other compensable ratings under the Diagnostic Codes related to the hands and fingers require ankylosis of individual or multiple digits.  Notably, under Diagnostic Code 5225 (index finger, ankylosis of), the maximum rating provided for unfavorable or favorable ankylosis of the index finger is 10 percent.

The Veteran contends that he is entitled to an initial evaluation greater than 10 percent for his service-connected right fingertip amputation disability.  

Summarizing the pertinent evidence with the above legal criteria in mind, the Veteran's service treatment records reflect an amputation at the middle phalanx of the right index finger in April 1995.  The records indicated that the distal interphalangeal joint was preserved.  

On VA examination in December 2011, the Veteran reported pain, weakness, stiffness, fatigue, and lack of endurance of the right index finger.  He noted that these symptoms were present on a daily basis and were constant in nature.  The Veteran also reported swelling, heat, redness, and tenderness.  He described treatment of a conservative nature, inclusive of rest, nonsteroidal anti-inflammatory drugs, and physical therapy.  The Veteran noted that this treatment helped with the discomfort, but did not relieve it.  He indicated that precipitating factors of flare-ups included physical activity and inclement weather.  The Veteran indicated that pain, weakness, and fatigue were more noticeable during flare-ups.  With respect to the effect of this condition on his usual occupation and daily activities, the Veteran described difficulty performing motions requiring torque, such as opening a jar or using mechanics tools.  He noted further that physical exercise, such as push-ups, was sometimes difficult to perform.

The examiner noted that the Veteran was right hand dominant.  The examiner found that the right index finger metacarpophalangeal joint had 0 to 90 degrees of flexion.; the proximal interphalangeal joint had 0 to 110 degrees of flexion; and the distal interphalangeal joint had 0 to 70 or 80 degrees of flexion.  There was no pain on motion.  The examiner noted that the Veteran's tip of the thumb and fingers were able to touch, and the tips of the fingers were able to reach the proximal transverse crease of the palm.  The examiner noted that the radial aspect of the right index finger was partially amputated, causing a visible deformity.  The examiner indicated that the distal interphalangeal joint was well preserved and with normal motion.  The examiner noted that tenderness was present; however, there was no abnormal movement or guarding of movements.  The Veteran's hands showed normal dexterity (writing, pushing, pulling, twisting) strength and anatomy.  Repetitive motion did not reduce the range of motion or function.  There was no swelling.  The examiner found that the Veteran's right index fingertip amputation did not have any effect on the Veteran's usual occupation or daily activities.  The examiner diagnosed right hand index fingertip amputation.

In his notice of disagreement dated in August 2012, the Veteran indicated that he was limited in what he could do with his index finger because of numbness and stiffness of his joints.  He noted that his index finger was almost an inch shorter.  The Veteran indicated that the tip of his index finger became very sore when he used it. 

In his appeal on a VA Form 9 dated in March 2013, the Veteran request at least a 10 percent evaluation for his right index fingertip amputation disability.  He noted that he was very limited in what he could do with the finger.  He indicated that it became very sore when he was able to use it.  The Veteran noted that simple tasks, such as writing or typing, were difficult and painful.

On VA examination in August 2013, the examiner noted a history of right hand index fingertip amputation through the middle phalanx.  The Veteran reported that he was currently employed as a health care administrator, with physical duties consistent mostly of office work, a lot of paperwork, phone calls/counseling, and light lifting up to 50 pounds.  The Veteran reported that his finger was still sore all of the time.  He noted that he still could not use it for a lot of applications.  The Veteran denied any current treatment; he noted that he took Aspirin whenever it hurt.  He noted that since his last examination in December 2011, he had not sought medical treatment for the ongoing pain to the right index finger.  The Veteran stated that the right index fingertip amputation impacted his ability to write and type, which was a big part of his job.  He also noted that the amputation impacted his ability to perform yardwork and exercise.  He denied missing any days of work associated with his fingertip amputation.

The examiner noted that the Veteran was right hand dominant.  The Veteran denied any flare-ups.  The examiner noted limitation of motion or evidence of painful motion for the index finger.  There was no gap between the thumb pad and the fingers.  There was a one inch gap between the right index finger and the proximal transverse crease of the palm.  There was no objective evidence of painful motion.  There was no limitation of extension or evidence of painful motion for the index finger.  There was additional limitation of motion of the right index finger post repetitive-use testing.  The Veteran did not have any functional loss or impairment. Following repetitive-use testing, the right index finger had additional limitation of range of motion due to less movement than normal and deformity.  There was no tenderness of pain to palpation.  Muscle strength of the right index finger with extension/flexion was 4/5.  The Veteran did not have ankylosis of the thumb or fingers.  The examiner noted a 2.5 centimeter vertical, linear, non-tender, non-elevated, well-healed scar on the right dorsal index finger.  The examiner indicated that the scar did not limit the function/mobility of the right index finger.  The Veteran did not use any assistive devices.  The examiner found that the Veteran's right index fingertip amputation impacted his ability to work, as he reported difficulty with writing and typing, which was a big part of his job.

In his video conference hearing dated in April 2015, the Veteran testified that his right index fingertip amputation disability affected his ability to work due to difficulties with typing.  He noted that his finger wore out and got sensitive very quickly.  He indicated that he had to modify his typing at work.  He described limited motion.  He also noted limitations with sports.  The Veteran indicated that the pain was fairly persistent.  He testified that the amputation was unsightly, and made himself conscious.  The Veteran noted that he was right hand dominant, which made writing a challenge; he indicated that it hurt to manually write anything.  He denied any current medical treatment, but indicated that he took Ibuprofen for sensitivity.  The Veteran's wife testified that his fingertip amputation bothered him emotionally, as he was constantly hiding his hand.  She also noted that he could no longer lift weights as much as he used to.

On VA examination in September 2015, the examiner noted a right hand index fingertip amputation of the distal 1/3 tuft.  The Veteran reported mild numbness at the tip of the right index finger and discomfort on writing and typing.  The examiner noted that the Veteran was right hand dominant.  The Veteran denied flare-ups.  He reported functional impairment on typing or writing for prolonged periods.  His range of motion was abnormal; there was a 2.5 centimeter (1 inch) gap between the pad of the thumb and the fingers.  There was also a 2.5 centimeter (1 inch) gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner indicated that this range of motion abnormality did not contribute to functional loss.  The examiner explained that although pain was noted on examination, this pain did not result in or cause functional loss.  There was no evidence of pain with use of the hand.  There was no objective evidence of localized tenderness or pain on palpation.  There was no additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time; pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  

Hand grip muscle strength was 4/5; the examiner noted that the reduction in muscle strength was not due to his right index fingertip amputation.  The Veteran did not have muscle atrophy.  The right hand was not ankylosed.  The examiner noted the right index finger distal 1/3 of phalanx and tuft missing.  The examiner indicated that pin prick reflected mild numbness, but the rest of the finger was normal.  The Veteran denied use of any assistive devices.  The examiner found that the Veteran's right index fingertip amputation disability impacted his ability to work.  The examiner noted that the Veteran worked full-time; however, his amputation impacted his ability to write and type, which is his main duty.  The examiner noted that it also impacted his ability to perform yard work and exercise.  The Veteran denied missing any work days associated with this condition.

The Board finds that the evidence fails to demonstrate that the Veteran's service-connected right index fingertip amputation disability warrants an initial disability rating higher than 10 percent.  

The most probative evidence of record, including the Veteran's service treatment records, and the December 2011 and August 2013 VA examination reports, shows that the Veteran's right index fingertip amputation site is through the middle phalanx, which does not meet the criteria for a rating in excess of 10 percent under DC 5153.  For a rating higher than 10 percent to be warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5153, under which it is rated, the evidence would have to show amputation at the proximal interphalangeal joint, or proximal thereto.  

The Board acknowledges that in the September 2015 VA amputation examination report, the examiner provided conflicting information regarding the site affected by the amputation.  The examiner noted both amputation through the middle phalanx or at the distal joint and amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  However, the Board finds that this is likely merely a transcription error.  In particular, like the other examiners, this examiner indicated that the distal 1/3 tuft of the right index finger had been amputated.  Moreover, the Veteran's service treatment records clearly reflect an amputation at the middle phalanx of the right index finger.  This amputation site is confirmed by the other VA examination reports of record, which all noted that the distal interphalangeal joint had been preserved.  See, e.g., August 2013 VA amputation examination report.  Notably, the Veteran has not disputed these findings.  As such, the Board finds that the most probative medical evidence of record demonstrates that the Veteran's right index fingertip amputation site is through the middle phalanx.

The Board also finds that no higher rating is assignable under any other diagnostic code.  The Board has considered whether a higher rating might be assigned under a diagnostic code measuring impairment due to limitation of motion, but DC 5153 is the only diagnostic code which includes criteria allowing a rating in excess of the current 10 percent rating for the index finger alone.  In this regard, the diagnostic codes pertaining to limitation of motion in fact refer adjudicators to DC 5153 for higher level evaluations.  The disability also is not shown to involve any other factors warranting evaluation of the disability under any other provisions of VA's rating schedule.

In analyzing this claim, the Board has considered carefully the Veteran's written and oral assertions; however, the Board finds that the lay assertions made in support of his claim for a higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's amputation.  See 38 C.F.R. § 3.159 (a)(1).  As discussed above, the most persuasive evidence of record indicates that the Veteran's right index finger amputation is consistent with the assigned initial 10 percent rating.  

V.  Bilateral Hearing Loss

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of pure tone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants an initial compensable disability evaluation.

The Veteran was afforded a VA audiological examination in November 2011.  Puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
35
20
LEFT
55
65
55
15
20

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 42 decibels in the right ear, and 39 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 98 percent for the right ear, and 100 percent for the left ear.

Applying the test results of the November 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination again in October 2013.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
40
20
LEFT
60
65
60
30
25

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 44 decibels in the right ear, and 45 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 100 percent for the left ear.

Applying the test results of the October 2013 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a final VA audiological examination in September 2015.  The audiologist noted that she used the June 2015 audiology report of record, which represented the Veteran's current condition. 

Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
40
30
LEFT
60
65
60
35
30

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 46 decibels in the right ear, and 48 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 100 percent for the left ear.

Applying the test results of the June 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  In this regard, the Board notes that although a VA treatment record dated in August 2013 contains audiological testing, this audiological testing did not include Maryland CNC word recognition scores, and therefore is inadequate for rating purposes.  Moreover, the puretone findings recorded did not warrant consideration under 38 C.F.R. § 4.86.

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the November 2011, October 2013, and September 2015 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable disability evaluation for his bilateral hearing loss disability cannot be granted.

Accordingly, the evidence of record does not support an initial compensable disability evaluation for the Veteran's bilateral hearing impairment.  

VII.  Allergic Rhinitis

As noted above, a rating decision dated in July 2012 granted service connection for allergic rhinitis and assigned an initial noncompensable rating, effective May 1, 2012.  An October 2015 rating decision increased the disability rating for service-connected allergic rhinitis to 10 percent, effective September 3, 2015.  

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

The Veteran seeks higher initial ratings for his service-connected allergic rhinitis.  As noted above, the Veteran's allergic rhinitis has been rated as noncompensable for the period prior to September 3, 2015, and 10 percent disabling thereafter.  For the reasons discussed below, the Board finds that a higher rating is not warranted for allergic rhinitis for either period on appeal.  

Summarizing the pertinent evidence with the above legal criteria in mind, on VA examination in December 2011, the Veteran described allergy treatment with decongestant antihistamine formulations on an as-needed basis.  He also noted occasional nasal inhaled steroids.  He indicated that these treatments were somewhat effective, but did not eradicate the symptoms.  The Veteran described interference with breathing through the nose and occasional purulent discharge.  He denied speech impairment.  The Veteran also reported congestion, rhinorrhea, itchy eyes, scratchy throat, a mild cough, and a postnasal drip.  He noted that his allergies did not prevent him from performing his work functions or activities of daily living.

On examination, the examiner indicated that nasal polyps were not present.  The examiner indicated that there was no obstruction of either nostril.  There was no septal deviation or tissue loss, scarring, or deformity of the nose.  The examiner diagnosed environmental allergies.

In his notice of disagreement dated in August 2012, the Veteran indicated that his allergies were very severe.  He noted that he had to rotate his medications.  He described the following symptoms: constant runny nose, sneezing, and stuffiness.  He described random allergy fits, where he would constantly sneeze for five to ten minutes at a time.  The Veteran indicated that he was completely dysfunctional when this occurred.  He noted that twice a year, his eyes swelled up so much that he had to take one to two days off work.  He indicated that his allergies decreased his lifestyle.  He requested at least a 10 percent disability rating.

In a treatment record from Darnell Medical Center dated in October 2012, the Veteran had his medications refilled to control his allergies.

In a VA treatment record dated in May 2013, it was noted that the Veteran's allergies were controlled.

On VA examination in August 2013, the examiner noted a diagnosis of allergic rhinitis (2000); the examiner noted that the current examination was normal.  The Veteran described sneezing, watery eyes, and a runny nose.  He indicated that his symptoms were just as bad as they were during his December 2011 VA examination.  The Veteran reported treatment with Zyrtec 10 milligrams once a day, Singulair 10 milligrams once a day, and Benadryl as needed.  He noted that he stopped taking Flonase a few weeks prior because it made his allergies worse.  Other than routine appointments, the Veteran stated that he had not missed any days from work associated with his allergic rhinitis.

On examination, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to his rhinitis.  He did not have complete obstruction on one side due to the rhinitis.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The Veteran did not have any granulomatous conditions.  The examiner indicated that the Veteran's allergic rhinitis did not impact his ability to work.  The examiner noted that the Veteran's service treatment records revealed a long history of allergies, to include episodes of allergic rhinitis.

In a treatment record from Darnell Medical Center dated in September 2013, the Veteran did not have any nasal discharge, nasal passage blockage, or a sore throat.

In a VA treatment record dated in January 2014, the Veteran requested to speak with a nurse regarding his allergies.  He requested an allergy test and other medications.  In February 2014, the Veteran requested decongestants for his seasonal allergies.  He denied any fever or chills.  The Veteran was prescribed flunisolide nasal spray.  

In VA treatment records from Darnell Medical Center dated in October and December 2014, the Veteran denied any current allergy symptoms.  In November 2014, the Veteran denied any current allergy symptoms or difficulty breathing.  In January, February and March 2015, the Veteran again denied any current allergy symptoms.

In his video conference hearing dated in April 2015, the Veteran testified that his allergies were "so intense."  He noted that he was constantly sneezing and had sneezing fits nearly every morning lasting up to ten minutes.  He described watery eyes, headaches, and weakness.  He noted that it felt like he had a cold.  The Veteran indicated that his allergies were distracting at work.  He also noted that he was self-conscious because he had to use a lot of tissues.  He noted that he always looked terrible, which was embarrassing.  The Veteran's wife testified that his allergies affected his sleep.

In a statement dated in April 2015, the Veteran's spouse indicated that his allergies were "terrible."  She noted that the Veteran suffered from hard to control, epic allergic rhinitis.

In a VA treatment record from Darnell Medical Center dated in May 2015, the Veteran denied any current allergy symptoms.  He denied any difficulty breathing.  In June 2015, the Veteran reported a history of allergic rhinitis.  He noted that he was doing well on allergy shots.  He denied any problems.  He noted that his allergy symptoms this spring were a little better.  The physician instructed him to continue Zyrtec 10 milligrams daily and Singulair as needed.  The Veteran described the following symptoms: watery nasal discharge and nasal passage blockage (stuffiness).   He noted that his allergies improved or worsened with the change of the seasons.  In July 2015, the Veteran denied any major allergy symptoms at that time.  He noted that he was taking adequate antihistamines.  The assessment was allergic rhinitis.

On VA examination in September 2015, the examiner noted a diagnosis of allergic rhinitis.  The examiner noted that the Veteran took Zyrtec, Flonase, and Singulair daily.  The examiner found greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The examiner noted complete obstruction on both sides.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The Veteran did not have any granulomatous conditions.  The examiner noted bilateral nasal congestion with mild boggy nasal turbinates.  The examiner indicated that the Veteran's allergic rhinitis impacted his ability to work, as his frequent sneezing and wiping his nose caused him to be away from his desk.  However, the Veteran denied missing any work days due to this condition.  Therefore, the examiner found that although the Veteran's allergies caused discomfort, they did not have a major negative impact.  The examiner noted that the Veteran's current condition was moderate.

The Board finds that the earliest objective medical evidence of greater than 50 percent obstruction of nasal passages on both sides is the September 2015 VA examination.  This examination report showed complete nasal obstruction on both sides.  Thus, a compensable rating is not warranted prior to that examination.  The Board acknowledges that the Veteran has described breathing difficulty and "stuffiness" at various times throughout the period on appeal.  However, the record reflects that while he may have experienced subjective symptoms of breathing difficulty due to stuffiness at various times throughout the appeal period, the objective evidence did not demonstrate any nasal obstruction prior to September 2015.  Significantly, the prior VA examinations did not reveal any objective findings of nasal obstruction.  See, e.g., December 2011 and August 2013 VA examination reports.  By September 2015, more than 50 percent obstruction of the nasal passages bilaterally was demonstrated.  

The pertinent diagnostic code requires nasal obstruction for a higher rating.  Accordingly, prior to September 3, 2015, an initial compensable evaluation is not warranted.  Additionally, an evaluation higher than 10 percent is not warranted for the period from September 3, 2015, as there is no evidence of nasal polyps.  

In sum, the Board finds that a preponderance of the evidence is against a compensable rating prior to September 3, 2015, and a rating in excess of 10 percent thereafter, for allergic rhinitis.  

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, the Board finds the schedular evaluations in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veterans right index fingertip amputation, bilateral hearing loss, and allergic rhinitis.  The Veteran's right index fingertip amputation is manifested by numbness and limitation of motion, and it affects his ordinary conditions of daily life, including his ability to type and write for prolonged periods.  The 10 percent rating assigned for amputation of the middle phalanx contemplates these impairments.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his ordinary conditions of daily life, including his ability to work.  In particular, the Veteran reports trouble hearing his co-workers and other communication difficulties.  The noncompensable rating assigned contemplates these impairments.  The Veteran's allergic rhinitis is manifested by complaints of runny nose, sneezing, watery eyes, and difficulty breathing or "stuffiness."  The ratings assigned for nasal obstruction contemplate these impairments.  

Further, it is noted that in each of the Veteran's VA examinations, the examiners took occupational and activities of daily living into account.  There were also no indications in the claims file of marked interference with employment or frequent hospitalizations due to any of these conditions.  Therefore, the Veteran's current ratings appropriately contemplate the scope of his complaints.  For these reasons, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

Additionally, the Veteran has not alleged, and the record does not otherwise reflect, that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged, and the record does not otherwise reflect, that his service-connected right index fingertip amputation, bilateral hearing loss, or allergic rhinitis prevent him from obtaining or maintaining substantially gainful employment.  In this regard, the Veteran has been employed full-time as a health care administrator throughout the appeal period.  Accordingly, a claim for TDIU has not been raised.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a right index fingertip amputation is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

For the period prior to September 3, 2015, entitlement to an initial compensable rating for allergic rhinitis is denied.

For the period from September 3, 2015, entitlement to a rating higher than 10 percent for allergic rhinitis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


